DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of 1-8 and 12-20 in the reply filed on 11/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-8 and 12-20 are pending and claims 9-11 are withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-17 and 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12, 18 and 20 change the embodiment of the claim they depend on but do not further limit the claim they depend on. Dependent claims are rejected for being dependent on a rejected base claim (13-17 and 19).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 19 recites the limitation "the determining a hamming distance" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations of obtaining an image, determining features, vectors and a hash of the features does not require a device such as a computer and can be accomplished in the mind under its broadest reasonable interpretation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claim does not recite any additional elements. Accordingly, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 12, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, (US Publication No.2010/0272350), and further in view of Sanwald et al., (US Publication No. 2017/0083731), hereinafter “Sanwald”.

Regarding claims 1, 12, 18 and 20, Lee discloses
obtaining an image feature of an input image [Lee, paragraphs 2, 27]; 
determining a plurality of local image features of the image feature [Lee, paragraph 2, features of the image are extracted]; 
determining a plurality of local feature vectors corresponding to the plurality of local image features respectively [Lee, paragraph 2, a corresponding feature vector is formed based on the image features].

Lee does not specifically disclose, however Sanwald teaches
determining a hash code of the input image based on the plurality of local feature vectors [Sanwald, paragraphs 16 and 61, generate a serial number based on the feature vector; the serial number is determined by computing the hash from the feature vector].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to hash data in order to protect the data for security.




Regarding claims 5 and 16, Lee-Sanwald further discloses
wherein the determining a hash code of the input image based on the plurality of local feature vectors, includes: 
mapping each of the plurality of local feature vectors into each of a plurality of sub-hash codes of an equal length respectively [Sanwald, paragraph 60, fixed length; paragraph 61, computing the hash]; and 
combining the plurality of sub-hash codes to obtain the hash code of the input image [Sanwald, paragraph 82, based on the barcodes and/or the surface features of the identification portions of the smaller package; a portion of the barcode 620 may
represent a hash of the serial numbers derived from each of the identification  portions 644A-E of the smaller packages 640A-E].

Regarding claims 6 and 17, Lee-Sanwald further discloses
wherein the combining the plurality of sub-hash codes to obtain the hash code of the input image includes: 
arranging the plurality of sub-hash codes according to a spatial arrangement mode of a local region corresponding each sub-hash code, to obtain the hash code of the image [Sanwald, paragraph 82, based on the barcodes and/or the surface features of the identification portions of the smaller package; a portion of the barcode 620 may
represent a hash of the serial numbers derived from each of the identification  portions 644A-E of the smaller packages 640A-E].



Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Sanwald as applied to claim 1 above, and further in view of Ma et al., (US Publication No. 2016/0334546), hereinafter “Ma”.

Regarding claims 2 and 13, Lee-Sanwald further disclose
wherein the determining a plurality of local image features of the image feature includes: 
determining information of the image feature that corresponds to each local region in the plurality of local regions as a local image feature corresponding to the local region respectively [Lee, paragraph 16].

Lee-Sanwald does not specifically disclose, however Ma teaches
segmenting the image feature at a preset size, to determine a plurality of local regions of the image feature [Ma, paragraph 173].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include segmenting the image into preset size in order to maintain a standard size for working on the image.

Claim(s) 3, 4, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Sanwald-Ma as applied to claim 2 above, and further in view of Zhao et al., (US Publication No. 2011/0229025), hereinafter “Zhao”.

Regarding claims 3 and 14, Lee-Sanwald-Ma does not specifically disclose, however Zhao teaches
wherein the image feature includes feature maps of a plurality of channels, and the local image feature corresponding to each local region includes a channel local feature of a corresponding local region of the feature map of each channel in the feature maps of the plurality of channels [Zhao, paragraph 13, providing a plurality of feature channels, wherein each feature channel detects a particular feature in the one or more images].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include feature maps with a plurality of channels in order to break the image into areas related to each other.

Regarding claims 4 and 15, Lee-Sanwald-Ma does not specifically disclose, however Zhao teaches
wherein the determining a plurality of local feature vectors corresponding to the plurality of local image features respectively includes: 
pooling the channel local feature of the corresponding local region in a feature map of each channel for each local image feature, to determine the local feature vector corresponding to the local image feature [Zhao, paragraph 13, providing a plurality of feature channels, wherein each feature channel detects a particular feature in the one or more images].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Sanwald as applied to claim 1 above, and further in view of Kong et al., (US Publication No. 2006/0276945), hereinafter “Kong”.

Regarding claim 8, Lee-Sanwald does not specifically disclose, however Kong teaches
wherein obtaining an image feature of an input image includes: 
extracting the image feature of the input image by a trained neural network [Kong, paragraph 13].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include using a well-known concept of using neural networks to enhance the learning of steps in order to streamline the process of extracting the image feature.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Sanwald-Kong as applied to claim 8 above, and further in view of Zhang et al., (US Publication No. 2007/0271226), hereinafter “Zhang” and Woodfill et al., (US Publication No. 2006/0013473), hereinafter “Woodfill”.

Regarding claim 19, Lee-Sanwald-Kong does not specifically disclose, however Zhang teaches
wherein the determining a hamming distance between the first hash code and the second hash code includes: 

determining a plurality of layer hamming distances by respectively using the plurality of first layers of the first hash code and the plurality of corresponding second layers of the second hash code [Zhang, paragraph 16].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include determining a Hamming distance in order to provide a secure and faster determination of image features.

Lee-Sanwald-Kong-Zhang does not specifically disclose, however Woodfill teaches
determining a sum of the plurality of layer hamming distances as the hamming distance between the first hash code and the second hash code [Woodfill, paragraph 260].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include summing the hamming distance in order to determine the correlation of different hashes for validity checking of the hashes.






Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J. Goodchild/Primary Examiner, Art Unit 2433